Citation Nr: 1008536	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for keloids and pruritis on chest, upper back, arms 
and flank.

2.  Entitlement to service connection for unstable angina and 
a heart disorder, to include as secondary to service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which 
continued the Veteran's assigned 10 percent rating for 
keloids and pruritis on chest, upper back, arms and flank, 
and denied his request for service connection for unstable 
angina and a heart disorder, to include as secondary to 
service-connected hypertension.

The issue of entitlement to an evaluation in excess of 10 
percent disabling for keloids and pruritis on chest, upper 
back, arms and flank is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of 
record to have unstable angina or any heart disorder.


CONCLUSION OF LAW

Neither unstable angina, nor a heart disorder were incurred 
in, or aggravated by active duty service, and are not the 
result of the Veteran's service-connected hypertension.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.304, 3.310(a) 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated November 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that the November 2006 letter also satisfied the requirements 
of Dingess by informing the Veteran as to how VA determines 
the disability rating and effective date elements of a claim. 

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service private 
and VA treatment records and a VA heart examination report 
dated April 2007.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not submitted any additional treatment records that he 
wished to be considered or provided authorization so as to 
allow VA to obtain additional treatment records on his 
behalf.

With regard to the April 2007 VA examination, the Board notes 
that the VA examiner reviewed the claims folder, including 
the Veteran's service and post-service VA treatment reports, 
performed a comprehensive physical examination, reviewed 
diagnostic test results, elicited from the Veteran his 
history of heart disorders and/or symptomatology, and 
provided clinical findings detailing the results of her 
evaluation.  She also provide a complete rationale for her 
conclusion that there was no evidence that the Veteran had 
unstable angina or any other heart abnormality.  As will be 
discussed in greater detail below, the Board observes that, 
although the VA examiner indicated that she had not reviewed 
the private treatment reports documenting the Veteran's 
February 2006 heart catheterization because those records 
were purportedly not available, she nonetheless noted that 
she had reviewed the Veteran's VA treatment reports, in which 
his primary care physician noted that the Veteran had been 
evaluated for acute chest pain and had a positive stress 
test, but that a cardiac catheterization showed no arterial 
lesions, and he had been diagnosed with non-cardiac chest 
pain.  As the information obtained by the examiner through 
the VA treatment records is entirely consistent with 
documentation that is actually of record from the February 
2006 catheterization, the Board concludes that the 
examination report in this case is adequate upon which to 
base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    
  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic 
disabilities, including cardiovascular disorders, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider his claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to the 
Veteran.

III. Analysis

The Veteran contends that he has unstable angina secondary to 
his service-connected hypertension.  See claim, October 2006.  
He further asserts that, because he has had an abnormal 
stress test and has had to undergo several diagnostic tests, 
including a cardiac catheterization, service connection for a 
heart disorder is warranted.  Id.  

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any complaints of, 
treatment for, or diagnosis of any heart disorders.  His May 
1974 service enlistment examination revealed normal findings 
for the heart, and on the accompanying medical history 
report, he indicated that he had never experienced any heart 
trouble.  Subsequent service treatment reports show that, in 
December 1984, he underwent an electrocardiograph ("ECG") 
as part of a routine physical.  At that time, although it was 
noted that he had hypertension, the ECG indicated normal 
findings for his heart.  Periodic medical examinations in 
August 1976, August 1983 and July 1988 also showed normal 
heart findings.  In October 1988, a chest x-ray revealed a 
heart of normal size and configuration.  In November 1989, 
the Veteran underwent another ECG, which revealed normal 
sinus rhythm.  Although the examiner noted that the results 
revealed a "borderline" ECG, there is no indication in the 
accompanying treatment notes that the Veteran was found to 
have a heart disorder.  Rather, he was again diagnosed with 
hypertension.  In October 1990, pursuant to complaints of 
dyspnea (shortness of breath) and chest pain, the Veteran 
underwent a cardiac catheterization, which revealed normal 
coronaries and a normal left ventricle.  During his May 1994 
service separation examination, a clinical evaluation 
indicated normal findings for the heart, including the 
thrust, size, rhythm and sounds.  An ECG performed in 
conjunction with the separation examination also revealed 
normal findings.  

The claims folder shows that in March 1995, following 
service, the Veteran was afforded a VA cardiovascular 
examination pursuant to a request for an increased disability 
evaluation for his service-connected hypertension.  At that 
time, he also underwent an ECG, which revealed that his heart 
thrust size, rhythm and sounds were within normal limits.  An 
x-ray also confirmed that the heart was normal.  During a 
subsequent VA examination for hypertension in May 1997, it 
was noted that the Veteran's heart had a regular rate and 
rhythm with no murmurs, rubs or gallops.  All other cardiac 
findings were within normal limits.    

In February 2006, the Veteran was seen at University Hospital 
for a left heart cardiac catheterization with left coronary 
angiogram and left ventriculogram after a stress test 
suggested that he may have ischemia and/or coronary artery 
disease.  The procedure notes also indicate that he had 
multiple complaints of chest pain.  The test revealed normal 
coronary anatomy and normal left ventricular function with no 
evidence of coronary artery disease.  The diagnosis was non-
anginal chest pain.  

In April 2007, pursuant to his claim of entitlement to 
service connection for unstable angina and a heart disorder, 
the Veteran was afforded a VA heart examination.  The VA 
examiner noted that she had reviewed the Veteran's complete 
claims folder, including his service and post-service 
treatment records.  While she noted that she had not reviewed 
the University Hospital cardiac catheterization report 
because it was not available, she did state that she had 
reviewed the Veteran's VA Medical Center ("VAMC") treatment 
records, and in particular, the notes from his primary care 
physician, in which he indicated that the catheterization had 
yielded normal findings.  She also noted that while the 
Veteran had been diagnosed with hypertension in 1979, VAMC 
treatment records showed that his blood pressure readings 
since December 2004 had been normal.  She further observed 
that he had no history of traumatic heart injury, cardiac 
neoplasm, stroke/transient ischemic attack related to 
hypertension, hypertensive cardiovascular disease, or any 
other hypertensive-related diseases.  A heart examination 
revealed a regular rhythm without jugular venous distension, 
click, pericardial rub or murmur.  A chest x-ray indicated 
that his heart was of normal size.  The examiner diagnosed 
the Veteran with essential hypertension, but noted that there 
were no findings of a cardiac disorder or condition, 
including no evidence of hypertensive heart disease.  She 
opined that a cardiac disorder was neither caused by, nor the 
result of the Veteran's hypertension.  

IV. Conclusion

Having reviewed the complete claims folder, the Board finds 
that the preponderance of the evidence of record is against 
the Veteran's claim of entitlement to service connection for 
unstable angina and a heart disorder, to include as secondary 
to hypertension.  As noted above, there is no competent 
evidence that the Veteran was diagnosed with a heart disorder 
during service, nor was he found to have an organic heart 
disorder within one year of service separation.  
Significantly, the medical evidence of record shows that the 
Veteran does not have a current diagnosis of unstable angina 
or any other heart disorder.  As noted above, the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden 
v. Principi, supra.  As there is no competent evidence of the 
claimed disorder(s) at any time during the pendency of this 
appeal, service connection is not warranted on either a 
direct or secondary basis.

In addition to the medical evidence, the Board considered the 
Veteran's assertions that he has a current heart disorder.  
The Board is also cognizant that there are circumstances in 
which lay testimony can serve to establish an association 
between service and the claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as a layperson, 
the Veteran has not been shown to have any medical training 
or experience that would allow him to diagnose a complicated 
medical condition clearly requiring medical expertise, such 
as a heart disorder.  See Jandreau v. Nicholson, supra 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Consequently, the Board finds the 
conclusions of the VA examiner, which are consistent with his 
treatment records, to be far more probative than the 
Veteran's lay assertions that he has a heart disorder.

In this regard, the Board recognizes that the Veteran 
underwent cardiac catheterization in 2006 for complaints such 
as chest pain and shortness of breath.  As discussed above, 
however, that procedure did not yield any evidence of a heart 
disorder, and, in fact, the final diagnosis was "nonanginal 
chest pain."  While the Board is certainly sympathetic to 
the Veteran's reported symptoms, it is well established that 
a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board concludes that the probative evidence 
of record is against the Veteran's claim of entitlement to 
service connection for unstable angina and a heart disorder.  
The "benefit of the doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for unstable angina and a 
heart disorder, to include as secondary to service-connected 
hypertension, is denied.


REMAND

The Veteran contends that his service-connected keloids and 
pruritis on the chest, upper back, arms and flank is of 
greater severity than the current 10 percent evaluation 
contemplates.  

The Veteran's current skin disorder is currently evaluated 
pursuant to 38 C.F.R. § 4.118, diagnostic codes 7819-7806.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27.  Under diagnostic code 7806, dermatitis or eczema is 
evaluated at 10 percent disabling if it affects at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas, 
or; intermittent system therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Id.  A 30 percent rating is not warranted unless 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.

In April 2007, pursuant to his claim for an increased 
disability evaluation, the Veteran was afforded a VA skin 
examination.  The examiner noted that since his last VA 
examination in 1997, the Veteran had developed three new 
keloids: one on the chest, one on the left forearm, and one 
on the right scapular region.  He also noted that the first 
one had increased in size.  Upon closer evaluation, he 
observed that there were three keloids on the chest: the 
first was 5.5 inches long, the second was 1 inch x 1/4 inch, 
and the third was 1 centimeter.  The keloid on the inner 
surface of the left forearm was 0.5 centimeters, and the 
keloid over the right scapular region was 1 inch x 1/2 inch.  
The examiner diagnosed the Veteran as having pruritis over 
these lesions.  He further concluded that the percent of 
exposed areas (head, face, neck, hands) affected was greater 
than 40 percent, and that the percentage of the total body 
area affected was less than 5 percent.  

The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In this regard, the Board notes that despite the examiner's 
conclusion that the Veteran's skin disorders cover an area 
greater than 40 percent of the exposed areas (which would 
warranted a 30 percent rating under diagnostic code 7806), 
the actual clinical findings describing the size and 
distribution of the keloids does not appear consistent with 
this conclusion.  Accordingly, as the April 2007 examination 
report is unclear, and in an effort to adequately determine 
the nature, severity and complete manifestations of his 
service-connected skin disorder, the Board concludes that a 
new examination is warranted.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (if the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions).  

Additionally, where VA has constructive and actual knowledge 
of the existence of potentially pertinent reports in the 
possession of a Federal agency, an attempt to obtain those 
reports must be made.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).  
Because the claims folder only contains the Veteran's VA 
treatment records through September 2006, an effort should be 
made to obtain updated treatment records pertaining to the 
Veteran's skin disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
keloids and pruritis since September 2006 
and associate these records with the 
claims folder.  Any negative reply should 
be included in the claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination with an 
individual with the appropriate expertise, 
preferably the examiner who previously 
examined the Veteran in April 2007.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examiner should provide a 
complete physical examination with 
diagnostic tests, to determine the current 
severity of the Veteran's service-
connected keloids and pruritis.  The 
clinician should specifically note the 
percentage of exposed areas (the head, 
face, neck, and hands only) that are 
affected by the Veteran's skin lesions, as 
well as the percent of the total body 
affected.  The clinician should also 
discuss whether and to what extent the 
Veteran's keloids and pruritis disorder 
restricts his routine daily activities and 
employment.  All indicated tests should be 
undertaken, and all clinical findings 
should be reported in detail.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


